Citation Nr: 1538361	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides and/or jet fuel.

2.  Entitlement to service connection for cholecystitis, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus.
7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for diabetes mellitus, cholecystitis, diabetic retinopathy, erectile dysfunction, hypertension, peripheral neuropathy of the left and right upper extremities and peripheral neuropathy of the left and right left lower extremities.  In December 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in later that month. 

In March 2012, the Veteran and his spouse testified during a Decision Review Officer (DRO) hearing at the RO.  The Veteran also testified during a Board videoconference hearing in June 2015.  Transcripts for both hearings have been associated with the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the instant claims.  A review of the documents in Virtual VA reveals VA treatment records dated through November 2012; such documents were considered by the agency of original jurisdiction (AOJ) in the August 2014 supplemental statement of the case.  The remaining documents in Virtual VA consist of  various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issues on appeal.  

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the claims for service connection on appeal is warranted.

The Veteran had alleged that he suffers from diabetes mellitus as a result of his exposure to herbicides during service and/or his exposure to jet fuel while repairing airplanes aboard the U.S.S. Constellation.  He also alleges that his cholecystitis, diabetic retinopathy, erectile dysfunction, hypertension, peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities were caused or aggravated by his diabetes mellitus; direct service connection was not alleged for these disabilities.  Specifically, the Veteran contends that he was exposed to herbicides after traveling aboard a carrier onboard delivery (COD) airplane from the U.S.S. Constellation to Da Nang Air Base on one occasion sometime between May 1967 and September 1967.  Service records confirm that the Veteran was stationed aboard the U.S.S. Constellation during this time period and that his rating was motorized vehicle mechanic.  A March 2009 Defense Personnel Records Image Retrieval System (DPRIS) response indicates that the U.S.S. Constellation had been located in the Gulf of Tonkin from June 26 to July 21, 1967;  from August 3 to 27, 1967 and from September 12 to October 9, 1967.

The AOJ has not attempted to verify the Veteran's assertions.  Therefore, the AOJ should attempt to verify the Veteran's alleged herbicide exposure at Da Nang Air Base between May 1967 to September 1967 by contacting the United States Army and Joint Service Records Research Center (JSRRC) or other appropriate entity on remand.

Additionally, while these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Ann Arbor VA Medical Center (VAMC) and Jackson Community Based Outpatient Clinic (CBOC), and that records from that facility dated through November 2012 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Ann Arbor VAMC and Jackson CBOC all pertinent, outstanding treatment records of the Veteran dated since November 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  
The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran undergo VA examination (if appropriate) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ann Arbor VAMC and Jackson CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses have been associated with the claim, undertake appropriate action, to particularly include contact with the JSRRC, as well as any other appropriate source(s), to attempt to independently verify whether the Veteran ever set foot in Vietnam during his Vietnam era service.  Specifically, request, or request a search of, complete deck logs for the U.S.S. Constellation from June 26 to July 21, 1967; from August 3 to August 27, 1967 and from September 12 to October 9, 1967.  Attempt to verify whether the Veteran ever flew into Da Nang Air Force Base aboard a COD plane during this time.

Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo  VA examination, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

